                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-02342-PAB-KMT

MICKEY THRASHER and
KIMBERLY CYR, on behalf of
themselves and all others similarly situated,

      Plaintiffs,

v.

ROCKY MOUNTAIN AUTO BROKERS, INC.,

      Defendant.


                                         ORDER


      This matter is before the Court on Defendant’s Motion to Set Aside Entry of

Default and to Dismiss for Lack of Subject Matter Jurisdiction [Docket No. 15] filed on

November 2, 2018. Plaintiffs’ Response to Defendant’s Motion to Set Aside Clerk’s

Entry of Default and to Dismiss for Lack of Subject Matter Jurisdiction [Docket No. 16]

was filed on November 21, 2018. On December 6, 2018, defendant filed Defendant’s

Reply in Support of Motion to Set Aside Entry of Default and to Dismiss for Lack of

Subject Matter Jurisdiction [Docket No. 19].

I. BACKGROUND

      On September 13, 2018, plaintiffs filed a class action complaint asserting one

claim under the Electronic Fund Transfer Act (“EFTA”), 15 U.S.C. § 1693. Docket No. 1

at 1, ¶ 1. Plaintiffs allege that, on separate dates in 2017, they purchased vehicles on

credit from defendant’s automobile dealership. Id. at 3-4, ¶¶ 16-17; id. at 5, ¶¶ 27-28.
Plaintiffs claim that defendant conditioned the extension of credit on plaintiffs’ consent

to automatic electronic fund transfer (“EFT”) payments, which violated the EFTA. Id. at

4, ¶ 19; at 5, ¶ 30; at 10, ¶ 61.

         The affidavit of service states that Rocky Rodriguez was served with the

complaint and summons on September 27, 2018. Docket No. 5 at 2. The affidavit lists

Rodriguez as the owner of defendant. Id. Defendant did not file an answer by the

applicable deadline. On October 26, 2018, plaintif fs moved for a clerk’s entry of default

under Rule 55. Docket No. 6. The clerk entered default on October 29, 2018. Docket

No. 7.

         Defendant received a copy of plaintiffs’ motion for entry of default on October 31,

2018 [Docket No. 15 at 3, ¶ 10] and f iled this motion on November 2, 2018. Docket No.

15.

II. DEFAULT

         The Court may set aside an entry of default for good cause. See Fed. R. Civ. P.

55(c). “The preferred disposition of any case is upon its merits and not by default

judgment.” Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir. 1970); see also Katzson

Bros., Inc. v. E.P.A., 839 F.2d 1396, 1399 (10th Cir. 1988) (noting that “default

judgments are not favored by courts”). It is, however, within the Court’s discretion to

balance the judicial preference against default judgments with “considerations of social

goals, justice and expediency.” Gomes, 420 F.2d at 1366.

         Failure to effectuate proper service, thus preventing the exercise of personal

jurisdiction over a party, constitutes good cause to set aside an entry of default. See



                                              2
Two Moms and a Toy, LLC v. Int’l Playthings, LLC, No. 10-cv-02271-PAB-BNB, 2012

WL 4355555 (D. Colo. Sept. 24, 2012) (setting aside entry of default for failure to

effectuate service); see also Kriston v. Peroulis, No. 09-cv-00909-MSK-MEH, 2010 WL

11553397, at *2 (D. Colo. Oct. 28, 2010) (“[P]rocedural def iciencies such as inadequate

service, lack of subject matter jurisdiction, or lack of personal jurisdiction constitute

good cause allowing an entry of default to be set aside.”); see also Insituform Techs.,

Inc. v. AMerik Supplies, Inc., 588 F. Supp. 2d 1349, 1352 (N.D. Ga. 2008) (“W here

service of process is insufficient, the entry of default is void and must be set aside.”).

       Under Rule 4(h), a corporate defendant must be served either “by delivering a

copy of the summons and of the complaint to an officer, a managing or general agent,

or any other agent authorized by appointment or by law to receive service of process,”

Fed. R. Civ. P. 4(h)(1)(B), or by “following state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the district court is located or

where service is made.” Fed. R. Civ. P. 4(h)(1)(A); Fed. R. Civ. P. 4(e)(1). Colorado

law provides that a corporate defendant may be served by delivering a copy of the

summons to the corporation’s registered agent or that agent’s secretary or, if no such

person can be found in the state, service may be made upon “any person serving as a

shareholder, member, partner, or other person having an ownership or similar interest

in, or any director, agent, or principal employee of such entity, who can be found in this

state.” C.R.C.P. 4(e)(4)(G). The plaintiff has the burden of establishing the validity of

the service of process. Fed. Deposit Ins. Corp. v. Oaklawn Apartments, 959 F.2d 170,

174 (10th Cir. 1992).

       Plaintiffs’ affidavit of service indicated that service was effected upon “Rocky

                                              3
Rodriguez as owner.” Docket No. 5 at 2. Defendant argues Rodriguez is not the owner

of the corporation and, even if he was, this does not render him capable of accepting

service for the company under federal or state procedural rules. Docket No. 15 at 7.

Plaintiffs contend that defendant held out Rodriguez as having authority to act for the

business because its website listed Rodriguez as the company’s “General Manager.”

Docket No. 16-4 at 2. Further, plaintiffs point to Rodriguez’s Facebook profile, where

Rodriguez states he is the general manager of the defendant corporation. Docket No.

16-6 at 2. They argue that defendant held out Rodriguez as its general manager and,

in doing so, it “clothed [him] in apparent authority to accept service” for defendant,

making service proper. Docket No. 16 at 7.

       “Whether apparent authority can suffice to show authorization to accept service

under Rule 4 is an unsettled question.” Chatman v. Condell Med. Center, 2002 WL

737051, at *3 (N.D. Ill. Apr. 22, 2002). See Select Creations, Inc. v. Paliafito Am. Inc.,

830 F. Supp. 1223, 1238 (E.D. W is. 1993) (“[I]t is relatively certain that apparent

authority is insufficient for the service or acceptance of process.”); see also Annuity

Plan of the Intern. Union of Operating Engineers Local No. 649 v. DEM/EX Group, Inc. ,

2008 WL 4491951, at *2 (C.D. Ill. Oct. 2, 2008) (“The doctrine of apparent authority,

however, has no applicability to the issue of service of process.”); but see Trotter v.

Tredick, 2013 WL 6633001, at *4 (D. Mont. Dec. 17, 2013) (considering whether office

manager had apparent authority to accept service for company).

       The Tenth Circuit has not determined whether apparent authority applies in the

service of process context. Regardless, plaintiffs have not demonstrated Rodriguez



                                             4
had apparent authority to accept service on behalf of defendant. Rodriguez’s Facebook

page cannot establish apparent authority, which “must be established by an act of the

principal.” Pytlik v. Professional Res. Ltd., 887 F.2d 1371, 1376 (10th Cir. 1989). And

plaintiffs have not established why defendant’s website, listing Rodriguez as the general

manager, without more, is sufficient to demonstrate apparent authority. A general

manager is not one of the individuals enumerated in Rule 4(h) who may accept service,

and listing Rodriguez as such does not cloak him in apparent authority to accept service

on behalf of defendant.

       Plaintiffs have provided no evidence to demonstrate Rodriguez is a proper

recipient of process under Fed. R. Civ P. 4. Inversora Murten, S.A. v. Energoprojekt

Holding Co., 2009 WL 179463, at *3 (D. Colo. Jan. 22, 2009) (“The Plaintiff’s failure to

show that this person was one of those permitted to receive process under Fed. R. Civ.

P. 4(h)(1)(B) prevents the Plaintiff from carrying its burden of proving that its service

was proper.”). Therefore, the Court is unable to tell from the record whether defendant

was properly served and whether it has personal jurisdiction over defendant. See

Jacobs v. Ocwen Loan Servicing, LLC, No. 13-cv-02518-REB-BNB, 2013 WL 9541980,

at *2 (D. Colo. Dec. 2, 2013). Good cause exists to set aside the entry of default.

       Although proper service of process is lacking, defendant did not request

dismissal of plaintiffs’ claim for insufficient service of process under Rule 12(b)(5).

“When a court finds that service is insufficient but curable, it generally should quash the

service and give the plaintiff an opportunity to re-serve the defendant.” Pell v. Azar Nut

Co., Inc., 711 F.2d 949, 950 n.2 (10th Cir. 1983) (citing 5 C. Wright & Miller, Federal



                                              5
Practice and Procedure § 1354, 586-87 (1969)). T he Court “has broad discretion to

quash defective service and retain the case, especially where the Court may

reasonably conclude that the plaintiff will ultimately be able to serve the defendant

properly.” Bey v. Clark, No. 17-cv-01594-WJM-MEH, 2018 WL 994048, at *7 (D. Colo.

Feb. 21, 2018). “Dismissal in such a case ‘would be without prejudice and would

probably lead to the reinstitution of the suit[,] thereby needlessly burdening [the plaintiff]

with additional expense and delay while postponing the adjudication of the

controversy’s merits.” Id. (quoting Montgomery, Zukerman, Davis, Inc. v. Diepenbrock,

698 F. Supp. 1453, 1459 (S.D. Ind. 1988) (alterations in orig inal)).

       The Court finds service here was insufficient but curable. Although Rodriguez,

as defendant’s general manager, was not authorized to accept service for defendant,

the attempt of service on him nevertheless gave defendant notice of the lawsuit.

Further, defendant has not alleged any prejudice resulting from ineffective service. See

Li Cheng v. Sushi Aji, Inc., No. 17-cv-01732-MEH, 2017 WL 4772817, at *3 (D. Colo.

Oct. 23, 2017) (defendant’s actual notice of suit and lack of prejudice resulting from

insufficient service warranted quashing service and allowing plaintiff opportunity to re-

serve); Culwell v. Walgreens Co., No. 14-cv-01771-RM-CBS, 2015 WL 1887255, at *2

(D. Colo. Apr. 24, 2015) (attempted service on store manager insufficient but curable);

see also Shields v. Duncan, No. 14-cv-02231-RM-MEH, 2015 WL 2453038, at *2 (D.

Colo. May 21, 2015) (attempted service on individual who represented he was

authorized to accept service for defendant corporation, but where nothing in the record

indicated individual was a proper person for receipt of service, was insufficient but



                                              6
curable). The Court is confident plaintiffs can, if given additional time, effectuate proper

service. For these reasons, the Court finds it appropriate to allow plaintiffs one more

opportunity to effectuate proper service of process so that the litigation may proceed.

        Defendant also argues, however, that the Court lacks subject matter jurisdiction

over plaintiffs’ claim because plaintiffs’ lack standing under the EFTA. Docket No. 15 at

9. For this reason, the Court elects to address def endant’s motion to dismiss for lack of

subject matter jurisdiction to determine whether the litigation should go forward and

whether it will be futile to afford plaintiffs another opportunity to effect service. See Hall

v. State Farm Ins., 2018 WL 2102310, at *1 (D. Kan. May 7, 2018) (generally, “the court

allows plaintiffs another opportunity to properly effect service unless doing so would be

futile.”).

III. MOTION TO DISMISS

        Rule 12(b)(1) provides that a court may dismiss a complaint for “lack of subject-

matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). “Dismissal under Rule 12(b)(1) is not a

judgment on the merits of a plaintiff's case, but only a determination that the court lacks

authority to adjudicate the matter.” Denison v. Correctional Health Partners, No. 13-cv-

01584-PAB-MEH, 2014 WL 1673126, at *5 (D. Colo. Apr. 28, 2014). A Rule 12(b)(1)

motion to dismiss “must be determined from the allegations of fact in the complaint,

without regard to mere conclusory allegations of jurisdiction.” Smith v. Krieger, 643 F.

Supp. 2d 1274, 1289 (D. Colo. 2009).

        Typically, Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction

take two forms. Holt v. United States, 46 F.3d 1000, 1002-03 (10th Cir. 1995).



                                              7
       First, a facial attack on the complaint's allegations as to subject matter
       jurisdiction questions the sufficiency of the complaint. In reviewing a facial
       attack on the complaint, a district court must accept the allegations in the
       complaint as true. Second, a party may go beyond allegations contained
       in the complaint and challenge the facts upon which subject matter
       jurisdiction depends. When reviewing a factual attack on subject matter
       jurisdiction, a district court may not presume the truthfulness of the
       complaint's factual allegations. A court has wide discretion to allow
       affidavits, other documents, and a limited evidentiary hearing to resolve
       disputed jurisdictional facts under Rule 12(b)(1).

Id. (quotations and citations omitted). The present motion makes a facial attack on the

Court’s subject matter jurisdiction. Docket No. 15 at 10 (“These allegations, taken as

true, are insufficient for standing. . .”). Therefore, the Court will accept the truthfulness

of the complaint’s factual allegations.

       Defendant argues that the Court should dismiss plaintiffs’ complaint entirely for

lack of subject matter jurisdiction on the basis that plaintiffs lack standing to bring this

lawsuit. Docket No. 15 at 12; see Colo. Envtl. Coalition v. Wenker, 353 F.3d 1221,

1227 (10th Cir. 2004) (standing is jurisdictional). Defendant argues plaintiffs have failed

to plead any concrete injury beyond the statutory damages provided by § 1693k and,

under Spokeo, Inc., v. Robins, 136 S. Ct. 1540 (2016), that this is insufficient to confer

standing to sue. Docket No. 15 at 11; see Summers v. Earth Island Inst., 555 U.S. 488,

496 (2009) (“deprivation of a procedural right without some concrete interest that is

affected by the deprivation . . . is insufficient to create Article III standing.”). Plaintiffs

respond that, in passing the EFTA, Congress created a legal right to be free from

having to use automatic payment arrangements and plaintiffs suffered a concrete injury

through defendant’s deprivation of that right. Docket No. 16 at 12. Plaintiffs also

contend that they have “been exposed to a greater risk of incurring NSF fees as a result


                                                8
of their [EFT] arrangements.” Id. According to plaintiffs, “[t]hese are exactly the sort of

injuries Congress sought to avoid by enacting the EFTA, thus they are concrete and

actual” and, because they have been suffered by plaintiffs, they are particularized. Id.

       “The standing inquiry ensures that a plaintiff has a sufficient personal stake in a

dispute to ensure the existence of a live case or controversy which renders judicial

resolution appropriate.” Tandy v. City of Wichita, 380 F.3d 1277, 1283 (10th Cir. 2004).

To establish Article III standing, plaintiff must meet three elements:

       First, the plaintiff must have suffered an “injury in fact” – an invasion of a
       legally protected interest which is (a) concrete and particularized, and (b)
       “actual or imminent, not ‘conjectural’ or ‘hypothetical.’” Second, there must
       be a causal connection between the injury and the conduct complained of –
       the injury has to be “fairly . . . trace[able] to the challenged action of the
       defendant, and not . . . th[e] result [of] the independent action of some third
       party not before the court.” Third, it must be “likely,” as opposed to merely
       “speculative,” that the injury will be “redressed by a favorable decision.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (citations omitted).

       “Injury in fact is a constitutional requirement, and ‘[i]t is settled that Congress

cannot erase Article III’s standing requirements by granting the right to sue to a plaintiff

who would not otherwise have standing.’” Spokeo, 136 S. Ct. at 1547-48 (citations

omitted). “To establish injury in fact, a plaintiff must show that he or she suffered ‘an

invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual

or imminent, not conjectural or hypothetical.’” Id. at 1548 (citing Lujan, 504 U.S. at

560). An injury is particularized if it affects “the plaintiff in a personal and individual

way.” Spokeo, 136 S. Ct. at 1548. “A ‘concrete’ injury must be ‘de facto’; that is, it must

actually exist;” it must be “real,” not “abstract.” Id.

       In Spokeo, the Supreme Court clarified that “a bare procedural violation [of a


                                                9
statute], divorced from any concrete harm” does not satisfy the injury-in-fact

requirement of Article III. Id. at 1549. “Congress’ role in identifying and elevating

intangible harms does not mean that a plaintiff automatically satisfies the injury-in-fact

requirement whenever a statute grants a person a statutory right and purports to

authorize that person to sue to vindicate that right.” Id. The Supreme Court noted,

however, that “the risk of real harm” may, in some circumstances, “satisfy the

requirement of concreteness.” Id. The Supreme Court cited two cases in which an

allegation of an intangible harm was sufficient to confer standing. See Fed. Election

Comm’n v. Akins, 524 U.S. 11, 20-21 (1998) (“[A] plaintiff suffers an ‘injury in fact’ when

the plaintiff fails to obtain information which must be publicly disclosed pursuant to a

statute.”); Public Citizen v. Dep’t of Justice, 491 U.S. 440, 449 (1989) (“Our decisions

interpreting the Freedom of Information Act have never suggested that those requesting

information under it need show more than that they sought and were denied specific

agency records.”). Accordingly, in the narrow circumstance of an informational injury, a

risk of real harm may be sufficiently concrete to satisfy Article III requirements. Spokeo,

136 S. Ct. at 1549-50. The Supreme Court remanded the case for a determination of

whether the particular procedural violations alleged in the case “entail[ed] a degree of

risk sufficient to meet the concreteness requirement.” Id. at 1550.

       Plaintiffs rely on two post-Spokeo cases to support their argument that they have

sufficiently alleged a concrete injury – De la Torre v. CashCall, Inc., 2016 WL 6892693

(N.D. Cal. Nov. 23, 2016), and Curtis v. Propel Prop. Tax Funding, LLC, 915 F.3d 234




                                            10
(4th Cir. 2019).1 In De la Torre, the defendant challenged the plaintiffs’ standing to

bring an EFTA action after Spokeo. 2016 WL 6892693 at *2. The court determined

that “Congress . . . enacted the EFTA ‘to provide a basic framework establishing the

rights, liabilities, and responsibilities of participants in electronic fund and remittance

transfer systems’ with the ‘primary objective of . . . the provision of individual consumer

rights,’” including the requirement “that consumers are not forced to use EFT.” Id. at *8

(quoting 15 U.S.C. § 1963(b)). Thus, the court found that the EFTA “guaranteed [the

plaintiff] the right to choose her method of repayment when she sought credit from [the

defendant]” and defendant “violated that right and caused [plaintiff] to confront the very

harms Congress sought to avoid: the lack of choice in using EFT payments and the

risks associated with those methods of payments.” Id.

       In Curtis, the Fourth Circuit affirmed the district court’s ruling that the plaintiff had

standing to bring claims under the EFTA because he had alleged “a substantive

violation of the rights conferred by EFTA” – “the right of a consumer to enter into a

credit agreement without being required to agree to preauthorized EFTs.” 915 F.3d at

241-42. By alleging the defendant had violated that consumer right, the plaintiff had

alleged “the type of harm Congress sought to prevent when it enacted’ EFTA,” which

was sufficient to demonstrate standing. Id. at 241 (quoting Dreher v. Experian Info.

Sols., Inc., 856 F.3d 337, 346 (4th Cir. 2017)).



       1
         At the time the parties filed their briefing, Curtis was pending before the Fourth
Circuit. Plaintiffs’ Response to Defendant’s Motion to Set Aside Clerk’s Entry of Default
and to Dismiss for Lack of Subject Matter Jurisdiction [Docket No. 16] relies on the
district court decision, 265 F. Supp. 3d 647 (E.D. Va. 2017), w hich the Fourth Circuit
affirmed.

                                              11
       The Court declines to follow De la Torre and Curtis, which are not binding

authority. The right articulated by the Curtis court – “the right of a consumer to enter

into a credit agreement without being required to agree to preauthorized EFTs,” id., – is

a “procedural right” within the meaning of Spokeo. 136 S. Ct. at 1549-50. A plaintiff

cannot, however, “allege a bare procedural violation, divorced from any concrete harm,

and satisfy the injury-in-fact requirement of Article III.”2 Id. at 1249. There must be

some concrete harm alleged beyond the mere procedural violation of a statute. “Article

III standing requires a concrete injury even in the context of a statutory violation.” Id.

       The Court is persuaded by the analysis in Aikens v. Portfolio Recovery

Associates LLC, 716 F. App’x 37 (2d Cir. 2017) (unpublished). In Aikens, the plaintiff

brought an EFTA case against the defendant for making EFT withdrawals from her

bank account with her oral, but without her written, consent. Id. at 39. The Second

Circuit first determined that the plaintiff could not establish that she had suffered actual

harm as a result of the defendant’s actions, as she had authorized the defendant to

make those withdrawals from her account. Id. at 40. Moreover, the court found that the

plaintiff failed to demonstrate a risk of real harm. Id. Although the plaintiff had alleged

that the EFTA is intended to protect consumers against the inherent risks of “fraud,



       2
        Under plaintiffs’ analysis, the Court in Spokeo would have reached the opposite
result. Through the Fair Credit Reporting Act, Congress intended “to curb the
dissemination of false information” contained in consumer credit reports. Id. at 1550.
But even though the plaintiff’s lawsuit sought to remedy the type of harm Congress
sought to prevent, the Supreme Court determined that the plaintiff’s bare procedural
violation was insufficient to confer standing, as there was no guarantee that a violation
of one of the FCRA’s procedural requirements would result in any harm. Id. The Court
held that some additional harm must be alleged, beyond the mere violation of the
statute, to establish standing. Id.

                                             12
embezzlement, and unauthorized use,” she “failed to allege in her complaint that she

herself was exposed to any such risks,” id. at 41, and failed to “articulate[] [any] theory

at all to justify her hypothesis that [the defendant] created an increased risk of fraud.”

Id. Thus, the Second Circuit determined that plaintiff did not establish standing to

pursue her EFTA claim. Id. See also Hagy v. Demers & Adams, 882 F.3d 616, 621-22

(6th Cir. 2018) (finding that the plaintiffs lacked standing to bring claim under Fair Debt

Collection Practices Act based on defendant’s failure to identify in a letter that it was a

communication from a debt collector because the plaintiffs “ha[d] not shown . . . that

this failure to disclose caused them any actual harm beyond that ‘bare procedural

violation,’” such as alleging that “the non-disclosure created a risk of double payment,

caused anxiety, or led to any other concrete harm.”).

        In their complaint, plaintiffs allege that, “[d]uring the parties’ discussions

regarding the purchase of the vehicle,” defendant’s representative advised them that

they “would have to enroll in an automatic payment plan” for their loans to be approved.

Docket No. 1 at 4, ¶ 19; at 5, ¶ 30. They further allege that defendant “violated 15

U.S.C. § 1693k and 12 C.F.R. § 1005.10(e) by conditioning the extension of credit to

Plaintiffs and the class members upon their repayment by preauthorized electronic fund

transfers.” Id. at 10, ¶ 61.

       However, plaintiffs have not alleged an injury suffered as a result of defendant’s

conduct beyond defendant’s alleged violation of the EFTA. See Docket No. 1. In their

response to defendant’s motion to dismiss, plaintiffs claim that “[d]efendant violated

both Plaintiffs’ right to be free from electronic fund transfer arrangements, and both

Plaintiffs have been exposed to a greater risk of incurring NSF fees as a result of their

                                              13
electronic fund transfer arrangements.” Docket No. 16 at 12. Not only is such an

allegation absent from plaintiffs’ complaint, but it fails to articulate some concrete harm

to plaintiffs or any indication that the alleged injury “affect[s] the plaintiff[s] in a personal

and individual way.” Spokeo, 136 S. Ct. at 1548.

       In fact, a violation of the EFTA’s procedural requirements as alleged by plaintiffs

could result in no harm at all. In Spokeo, the Supreme Court stated that the demands

of Article III could not be satisfied by alleging a “bare procedural violation,” particularly

where that procedural violation “may result in no harm.” Spokeo, 136 S. Ct. at 1550.

“The Supreme Court’s point in Spokeo was not that a statutory violation cannot

constitute a concrete injury, but rather that where the bare violation of a statute

conferring a procedural right could cause a congressionally identified harm or material

risk of harm and just as easily could not, it is not sufficient simply to allege that the

statute at issue was violated.” Aranda v. Caribbean Cruise Line, Inc., 202 F. Supp. 3d

850, 857 (N.D. Ill. 2016). For example, an individual may apply for a line of credit that is

conditioned on his or her consent to EFT payments, but that individual may prefer the

ease of using automatic payments, may never miss a payment, may never be charged

an NSF fee, or may pay off her debt without issue. In that case, despite the creditor’s

procedural violation of EFTA, the debtor would have suffered no concrete injury and, as

a result, would have no standing to challenge the creditor’s technical EFTA violation.

Because a violation of the EFTA could readily result in no harm, the mere allegation

that defendant violated the EFTA does not “entail a degree of risk sufficient to meet the

concreteness requirement.” Spokeo, 136 S. Ct. at 1550. See Gesten v. Burger King



                                               14
Corp., 2017 WL 4326101, at *5 (S.D. Fla. Sept. 27, 2017) (dis missing Fair and

Accurate Credit Transaction Act case for lack of Article III standing where case

“present[ed] a perfect example of a procedural violation that may result in no harm”).

Thus, the Court finds that plaintiffs lack standing to bring this lawsuit and will dismiss

their claim.

IV. CONCLUSION

       For the foregoing reasons, it is

       ORDERED that the Clerk’s Entry of Default against defendant Rocky Mountain

Auto Brokers, Inc. [Docket No. 7] is VACATED. It is further

       ORDERED that Defendant’s Motion to Set Aside Entry of Default and to Dismiss

for Lack of Subject Matter Jurisdiction [Docket No. 15] is GRANTED. It is further

       ORDERED that, within 14 days of the entry of this Order, defendant may have its

costs by filing a Bill of Costs with the Clerk of Court. It is further

       ORDERED that this case is closed.


       DATED September 25, 2019.

                                            BY THE COURT:


                                             s/Philip A. Brimmer
                                            PHILIP A. BRIMMER
                                            Chief United States District Judge




                                               15
